Per curiam
Let tiro verdict be recorded, subject to be set aside if the Defendant’s counsel do not shew that a. nonsuit cannot be taken after the jury have said for whom they find. The verdict was entered, and afterwards anew trial was moved for and granted for another cause.
Note. — The Plaintiff is demandahle when a verdict is to bo given. Co. Litt 139, a. 3 Bl. Com. 376, In which latter book it is said, when the. jury i etui« buc-k to the bar, and betón they deliver their verdict, the Plaintiff in person, or by attorney, is bound to appear to answer ■the amercement, and if he does not appear no verdict can be given. 3 Mo. 208. After a general v-rdict the court will not suffer the Plain, tiff to discontinue his action. 2 H 4 c. 7, provides that Plaintiff shall not be nonsuited after a verdict, though he might at the common law, if he did not like his damages. 2 H. P. C. 184, says it is the opinion of some books, that the X’laintiff may be nonsuited at the common law at any day of continuance before judgment, though that is altered by 2 H. 4, ideo guare — What is the meaning of the words “after verdict given ?” Whether it can be said to be given, before it is received by tlie court and entered of record, previous to which stage tile jury may retract or alter it; neither is'it complete till the record of it be read over to them, and assented to as recorded.